On December 28, 1995, it was the judgment of the Court that the defendant serve a term of ten (10) years at the Montana State Prison. The defendant is to be ineligible for parole until he completes all phases of the chemical dependency treatment program at that facility and follows all resulting recommendations to the satisfaction of his supervising officer and treatment providers. Should the defendant eventually be allowed paroled, he must comply with the conditions of his release from custody as stated in the December 28, 1995 judgment. The defendant is to be given credit for seventy (70) days served in the Flathead County Detention Center pending final disposition in this matter.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Tbm Esch, County Attorney from Kalispell.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Bruce Daigle for representing himself in this matter and also Tbm Esch, County Attorney from Kalispell, for representing the State.